DETAILED ACTION
1.	This office action is a response to an application filed 09/28/2020 in which claims 1-14 have been cancelled and claims 15-31 have been added in a preliminary amendment filed 09/20/2020. Claims 15-31 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 09/28/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claims 15-31 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 15, lines 8-32 recite the limitations “said painting head presenting in sequence on its face facing said support surface, according to a vertical section plane orthogonal to said longitudinal direction X and taking as a reference said predetermined forward direction:… wherein: the first side surface of said face defined between a first end of said face and said dispensing outlet is configured so that a distance d4 between one of the points around the first end of said dispensing outlet, identifiable in said first side surface, and said support surface is smaller than a distance dx between any other point pertaining to said face and the support surface; the intermediate surface of said face defined between said dispensing outlet and said suction inlet is configured so that the distance between the second end of said dispensing outlet identifiable in said intermediate surface and said support surface is greater than or equal to the distance between the first end of said suction inlet, identifiable in said intermediate surface, and said support surface for a plurality of first segments of said intermediate surface along the longitudinal direction X, said first segments being spaced apart from each other along the longitudinal direction X, while for the remaining segments of said intermediate surface of said painting head along said longitudinal direction X in which the first segments are not defined, the distance between said second end of said dispensing outlet and said support surface is smaller than the distance between said first end of said suction inlet and said support surface”, which is unclear as recited the paint head configuration and the configuration and relevance of the points, distances and segments thereof. To correct this problem, amend claim 15 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 15, line 1 recites the limitation “the main”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the main” as “main”. To correct this problem, amend line 1 to recite “main”.
As regards to claim 15, lines 3, 6, 11, 13 recite “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 15 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 15, line 12 recites the limitation “the delivery”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the delivery” as “delivery”. To correct this problem, amend line 12 to recite “delivery”.
As regards to	 claim 15, lines 13-14 recite the limitation “the suction”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the suction” as “suction”. To correct this problem, amend lines 13-14 to recite “suction”.
As regards to	 claim 15, line 17 recites the limitation “the first side surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the first side surface” as “a first side surface”. To correct this problem, amend line 17 to recite “a first side surface”.
As regards to	 claim 15, line 18 recites the limitation “the points”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the points” as “points”. To correct this problem, amend line 18 to recite “points”.
As regards to	 claim 15, line 19 recites the limitation “said first side surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said first side surface” as “said first side surface”. To correct this problem, amend line 17 to recite “a first side surface”.
As regards to	 claim 15, line 22 recites the limitation “the intermediate surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the intermediate surface” as “an intermediate surface”. To correct this problem, amend line 22 to recite “an intermediate surface”.
As regards to	 claim 15, line 23 recites the limitation “the distance”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the distance” as “a distance”. To correct this problem, amend line 23 to recite “a distance”.
As regards to	 claim 15, line 23 recites the limitation “the second end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the second end” as “a second end”. To correct this problem, amend line 23 to recite “a second end”.
As regards to	 claim 15, lines 24, 26, 27 & 29 recite the limitation “said intermediate surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said intermediate surface” as recited. To correct this problem, amend line 22 to recite “an intermediate surface”.
As regards to	 claim 15, line 25 recites the limitation “the distance”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the distance” as “a distance”. To correct this problem, amend line 25 to recite “a distance”.
As regards to	 claim 15, line 25 recites the limitation “the first end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the first end” as “a first end”. To correct this problem, amend line 25 to recite “a first end”.
As regards to	 claim 15, line 27 recites the limitation “said first segments”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said first segments” as “said plurality of first segments”. To correct this problem, amend line 27 to recite “said plurality of first segments”.
As regards to	 claim 15, line 28 recites the limitation “the remaining segments”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the remaining segments” as “remaining first segments”. To correct this problem, amend line 28 to recite “remaining first segments”.
As regards to	 claim 15, lines 30-31 recites the limitation “said second end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said second end” as recited. To correct this problem, amend line 23 to recite “a second end”.
As regards to	 claim 15, line 32 recites the limitation “said first end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said first end” as recited. To correct this problem, amend line 25 to recite “a first end”.
As regards to	 claim 16, lines 2 & 5 recite the limitation “said intermediate surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said intermediate surface” as recited. To correct this problem, amend claim 15, line 22 to recite “an intermediate surface”.
As regards to	 claim 16, lines 2 & 5 recite the limitation “said intermediate surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said intermediate surface” as recited. To correct this problem, amend claim 15, line 22 to recite “an intermediate surface”.
As regards to	 claim 16, line 2 recites the limitation “said at least one first segment”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said at least one first segment” as “said plurality of first segments” to reference claim 15. To correct this problem, amend line 2 to recite “said plurality of first segments”.
As regards to	 claim 16, line 5 recites the limitation “said remaining first segments”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said remaining first segments” as recited to reference claim 15. To correct this problem, amend claim 15, line 28 to recite “remaining first segments”.
As regards to	 claim 17, line 1 recites the limitation “said first segments”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said first segments” as “said plurality of first segments”. To correct this problem, amend line 1 to recite “said plurality of first segments”.
As regards to	 claim 18, line 1 recites the limitation “said first segments”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said first segments” as “said plurality of first segments”. To correct this problem, amend line 1 to recite “said plurality of first segments”.
As regards to	 claim 19, line 1 recites the limitation “said first side surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said first side surface” as “said first side surface”. To correct this problem, amend claim 15, line 17 to recite “a first side surface”.
As regards to	 claim 19, line 3 recites the limitation “said first end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said first end” as recited. To correct this problem, amend claim 15, line 25 to recite “a first end”.
As regards to	 claim 20, line 1 recites the limitation “said first side surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said first side surface” as “said first side surface”. To correct this problem, amend claim 15, line 17 to recite “a first side surface”.
As regards to	 claim 20, line 3 recites the limitation “said first end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said first end” as recited. To correct this problem, amend claim 15, line 25 to recite “a first end”.
As regards to	 claim 21, line 1 recites the limitation “said first side surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said first side surface” as “said first side surface”. To correct this problem, amend claim 15, line 17 to recite “a first side surface”.
As regards to	 claim 21, line 3 recites the limitation “said first end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said first end” as recited. To correct this problem, amend claim 15, line 25 to recite “a first end”.
As regards to	 claim 22, line 1 recites the limitation “the points”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the points” as “points”. To correct this problem, amend line 1 to recite “points”.
As regards to	 claim 22, lines 1-2 recites the limitation “said first side surface”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said first side surface” as “said first side surface”. To correct this problem, amend claim 15, line 17 to recite “a first side surface”.
As regards to	 claim 23, line 2 recites the limitation “the second end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the second end” as “a second end”. To correct this problem, amend line 2 to recite “a second end”.
As regards to	 claim 23, line 2 recites the limitation “the second end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the second end” as “a second end”. To correct this problem, amend line 2 to recite “a second end”.
As regards to	 claim 24, line 1 recites the limitation “the points”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the points” as “points”. To correct this problem, amend line 1 to recite “points”.
As regards to	 claim 25, line 3 recites the limitation “the distance”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the distance” as “a distance”. To correct this problem, amend line 3 to recite “a distance”.
As regards to	 claim 25, line 3 recites the limitation “said second segment”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said second segment” as “said at least one second segment”. To correct this problem, amend line 3 to recite “said at least one second segment”.
As regards to	 claim 25, lines 3-4 recites the limitation “the remaining second segments”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the remaining second segments” as “remaining second segments”. To correct this problem, amend lines 3-4 to recite “remaining second segments”.
As regards to	 claim 25, line 4 recites the limitation “said second end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said second end” as “a second end”. To correct this problem, amend line 4 to recite “a second end”.
As regards to	 claim 26, line 3 recites the limitation “the distance”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the distance” as “a distance”. To correct this problem, amend line 3 to recite “a distance”.
As regards to	 claim 26, line 3 recites the limitation “said second segment”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said second segment” as “said at least one second segment”. To correct this problem, amend line 3 to recite “said at least one second segment”.
As regards to	 claim 26, lines 3-4 recites the limitation “the remaining second segments”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the remaining second segments” as “remaining second segments”. To correct this problem, amend lines 3-4 to recite “remaining second segments”.
As regards to	 claim 26, line 4 recites the limitation “said second end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said second end” as “a second end”. To correct this problem, amend line 4 to recite “a second end”.
As regards to	 claim 27, line 1 recites the limitation “said second segments”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said second segments” as “said at least one second segment”. To correct this problem, amend line 1 to recite “said at least one second segment”.
As regards to claim 28, lines 1-2 recites “a plurality of said first segments”, however a plurality of first segments is previously defined in claim 15, thus it is unclear whether they are the same plurality of first segments or a different plurality. For examination purposes, examiner is interpreting “a plurality of said first segments” as “the plurality of first segments”. To correct this problem, amend lines 1-2 to recite “the plurality of first segments”.
As regards to claim 28, line 2 recites “a plurality of said second segments”, however multiple second segments are previously defined in claim 25, thus it is unclear whether they are the same second segments or second segments. For examination purposes, examiner is interpreting “a plurality of said second segments” as “the at least one second segment and the remaining second segments”. To correct this problem, amend line 2 to recite “the at least one second segment and the remaining second segments”.
As regards to claim 29, lines 1-2 recites “a plurality of said first segments”, however a plurality of first segments is previously defined in claim 15, thus it is unclear whether they are the same plurality of first segments or a different plurality. For examination purposes, examiner is interpreting “a plurality of said first segments” as “the plurality of first segments”. To correct this problem, amend lines 1-2 to recite “the plurality of first segments”.
As regards to claim 29, line 2 recites “a plurality of said second segments”, however multiple second segments are previously defined in claim 25, thus it is unclear whether they are the same second segments or second segments. For examination purposes, examiner is interpreting “a plurality of said second segments” as “the at least one second segment and the remaining second segments”. To correct this problem, amend line 2 to recite “the at least one second segment and the remaining second segments”.
As regards to claim 30, lines 1-2 recite “a vertical section plane”, however a vertical section plane  is previously defined in claim 15, thus it is unclear whether they are the same vertical section plane  or a different vertical section plane. For examination purposes, examiner is interpreting “a vertical section plane” as “the vertical section plane”. To correct this problem, amend lines 1-2 to recite “the vertical section plane”.
As regards to claim 30, line 2 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 30 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 30, line 4 recites the limitation “the second end”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the second end” as “a second end”. To correct this problem, amend line 4 to recite “a second end”.
As regards to	 claim 30, line 4 recites the limitation “the same face”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the same face” as “a same face”. To correct this problem, amend line 4 to recite “a same face”.
As regards to claim 31, lines 3 & 8 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 30 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 31, line 4 recites the limitation “the length”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the length” as “a length”. To correct this problem, amend line 4 to recite “a length”.
As regards to	 claim 31, line 4 recites the limitation “the continuous”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the continuous” as “a continuous”. To correct this problem, amend line 4 to recite “a continuous”.
As regards to	 claim 31, line 5 recites the limitation “the entire”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the entire” as “an entire”. To correct this problem, amend line 5 to recite “an entire”.
As regards to claim 31, line 6 recites “said suction inlet”, however at least one suction inlet  is previously defined in claim 15, thus it is unclear whether they are the same at least one suction inlet  or different suction inlets. For examination purposes, examiner is interpreting “said suction inlet” as “the at least one suction inlet”. To correct this problem, amend line 6 to recite “the at least one suction inlet”.
As regards to	 claim 31, line 8 recites the limitation “the length”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the length” as “a length”. To correct this problem, amend line 8 to recite “a length”.
As regards to	 claim 31, line 8 recites the limitation “the continuous”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the continuous” as “a continuous”. To correct this problem, amend line 8 to recite “a continuous”.
As regards to	 claim 31, line 9 recites the limitation “the entire”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the entire” as “an entire”. To correct this problem, amend line 9 to recite “an entire”.
Claims 16-31 are rejected at least based on their dependency from claim 15.
Because the claims are indefinite, establishing a further rejection would require speculation with regard to the metes and bounds of the claimed subject matter.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717